Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 10/02/2017.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11 recite the limitation "wherein the determined correlation score for the node is based on the determined difference between the first difference between the first performance indicator data and the second performance indicator data”, and recites “the first difference between” with insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10, and 17 are respectively drawn to a system, method, and non-transitory computer readable storage medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 10, and 17 recite the following, or analogous, limitations “accessing log data…for a defined period of time; accessing performance indicator data…for the defined period of time;…generate a plurality of trained decision trees, wherein each of the plurality of decision trees includes a plurality of nodes represented by predicates; determining a correlation score for a node [at each node of the subset of the nodes claim 17] in the plurality of decision trees; based on the determined correlation score [and having a correlation score greater than a predetermined threshold claim 17], extracting a rule for the node, wherein the rule is based on the predicate of the node; [triaging the rule based on previously extracted rules for a time period prior to the defined period of time, wherein triaging the rule includes triaging the rule into one or more of the following triage categories: new, regressed, known, or improved claim 10;] and reporting the extracted rule [and the triaged category for the rule claim 10, and the determined correlation score for each of the extracted rules claim 17]”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind, except for the recitation of generic computer components (using artificial intelligence/machine learning, a computer including one or more microprocessors, and a non-transitory computer readable storage medium) (Step 2A). Other than reciting “training a random forest model with the aggregated log data and the aggregated performance indicator data to”, “for a plurality of computing devices”, “at least one processor; and memory storing instruction” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can:
accessing log data…for a defined period of time (e.g. by thinking of items corresponding to a time period in their memory), 
accessing performance indicator data…for the defined period of time (e.g. by thinking of items corresponding to their execution details for the time period in their memory), 
mentally…generate a plurality of trained decision trees, wherein each of the plurality of decision trees includes a plurality of nodes represented by predicates (e.g. by thinking of/writing out multiple, connected decision trees that use the items to create an output result and define tree path decisions), 
mentally determining a correlation score for a node [at each node of the subset of the nodes claim 17] in the plurality of decision trees (e.g. by mentally/writing out a calculated percentage for each end leaf of a path through the decision trees to represent),
mentally based on the determined correlation score [and having a correlation score greater than a predetermined threshold claim 17], extracting a rule for the node, wherein the rule is based on the predicate of the node (e.g. by mentally/writing out the path traversed for an end leaf that satisfies a calculated argument operation (i.e., x > y)),
mentally triaging the rule based on previously extracted rules for a time period prior to the defined period of time, wherein triaging the rule includes triaging the rule into one or more of the following triage categories: new, regressed, known, or improved (e.g. by mentally/writing out a hierarchical ranking of the path compared to previous paths occurring temporally earlier and classifying the path as new),
mentally reporting the extracted rule [and the triaged category for the rule claim 10, and the determined correlation score for each of the extracted rules claim 17] (e.g. by mentally/writing out the path with the corresponding ranking/calculation and classification to be presented to another human).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 10, and 17 include additional elements, “training a random forest model with the aggregated log data and the aggregated performance indicator data to”, “for a plurality of computing devices”, “at least one processor; and memory storing instruction”, however the recitations of these elements are at a high level of generality, and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. The claimed “training” limitation qualifies as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Further the recitation of the remaining elements are at a high level of generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., “training a random forest model with the aggregated log data and the aggregated performance indicator data to”, “for a plurality of computing devices”, “at least one processor; and memory storing instruction”), since adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “training a random forest model with the aggregated log data and the aggregated performance indicator data to”, “for a plurality of computing devices”, “at least one processor; and memory storing instruction” to perform the steps of “accessing”, “determining”, “extracting”, and “reporting” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 10, and 17 are not patent eligible.
Dependent claims 2-9, 11-16, and 18-20 are also ineligible for the same reasons given with respect to claims 1, 10, and 17.  The dependent claims describe additional mental processes:
wherein determining the correlation score for the node in the plurality of decision trees comprises: determining first performance indicator data for when the predicate of the node is true; determining second performance indicator data for when the predicate of the node is false; and determining a difference between the first performance indicator data and the second performance indicator data, wherein the determined correlation score for the node is based on the determined difference between the first difference between the first performance indicator data and the second performance indicator data (claims 2, 11, and 18) (e.g. by mentally/writing out calculations for execution details of items for when the calculations satisfy and don’t satisfy the argument operation, and determining the calculated percentage for each end leaf of a path based on the calculations for execution details)
mentally triaging the rule based on previously extracted rules for a time period prior to the defined period of time (claims 3 and 20) (e.g. by mentally/writing out a hierarchical ranking of the path compared to previous paths occurring temporally earlier)
mentally triaging the rule includes triaging the rule into one or more of the following triage categories: new, regressed, known, or improved (claims 4 and 20) (e.g. by mentally/writing out a hierarchical ranking of the path compared to previous paths occurring temporally earlier and classifying the path as new)
mentally receiving a selection of features of the log data for which the random forest model is to be trained, and wherein…a subset of the log data corresponding to the selected features (claims 5 and 12) (e.g. by thinking of/writing out details associated with the items from memory in order to train an algorithm structured as a random forest)
mentally sampling the aggregated log data, and wherein…the sampled aggregated log data (claims 6 and 14) (e.g. by thinking of/writing out specific details associated with the items from memory in order to train an algorithm structured as a random forest)
mentally wherein reporting the extracted rule comprises generating an…communication that includes: the extracted rule; the correlation score for the extracted rule; and a selectable query option configured to, upon selection, automatically generate and execute a query of the aggregated log data based on the extracted rule (claim 7, 15, and 19) (e.g. by thinking of/writing out the path to be presented to another human with the corresponding ranking/calculation and an accessible reference to present the details used in the path to be presented to another human)
mentally converting the trained random forest model into a text-based set of decision tree objects corresponding to the plurality of decision trees (claim 8) (e.g. by thinking of/writing out the generated decision tree models in text form)
mentally wherein the extracted rule includes: a correlated predicate that includes the predicate of the node; and a scope predicate that includes the predicate of each intervening node between the node and a root node of the decision tree of the node (claim 9) (e.g. by thinking of/writing out the traversed path with an end leaf that satisfies a calculated argument operation (i.e., x > y) and preceding nodes containing separate calculated argument operations)
mentally wherein the predicate is based on one of the selected features (claim 13) (e.g. by thinking of/writing out calculated argument operation for a leaf in the decision tree that is determining based on the details associated with the items from memory)
mentally wherein the operations further comprise: generating a performance impact for the extracted rule based on the correlation score and a number of requests that satisfy the predicate of the node; and wherein reporting the extracted rule includes reporting the performance impact for the extracted rule (claim 16) (e.g. by thinking of/writing out a representative score for the execution details of the items from the determined calculated percentage for the end leaf of the path and total passes through the leaf in the path; then presenting the representative score of the path to the another human)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 5 and 12 recitation of “the random forest model is trained based on a subset of the log data”, claims 6 and 14 recitation of “the random forest model is trained based on the sampled aggregated log data”, claims 7, 15, and 19 recitation of  “generating an electronic communication” is again recited at a high level and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements to perform the steps of in the dependent claims and perform the steps of the claims amount to no more than mere instructions to apply the exception using generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-9, 11-16, and 18-20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi et al (US Pub 20180219754) hereinafter Udupi, in view of Liu et al (“Opprentice: Towards Practical and Automatic Anomaly Detection Through Machine Learning”, 2015) hereinafter Liu.
Regarding independent claim 1, Udupi teaches a computer-implemented method comprising: 
accessing log data, for a plurality of computing devices, for a defined period of time (paragraphs 0042 and 0048 teach gathering “observed performance metric values (log data) from the system” for “a given time period”, wherein paragraphs 0029 and 0046 teach the system being devices in a network (for a plurality of computing devices)); 
accessing performance indicator data, for the plurality of computing devices, for the defined period of time (paragraphs 0042 and 0046-0048 teach “aggregates values for a set of key performance indicators (KPIs) for a system the network to form a plurality of KPI states (accessing performance indicator data)” in “a given time period” for the “devices”, and associating the KPI states to the gathered “observed performance metric values from the system” for “a given time period”); 
training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (paragraphs 0035, 0042-0044, 0048, and 0051-0052 teach utilizing a “random forest”, well-known to include decision trees, and constructing each (training a random forest model…to generate a plurality) “machine learning-based decision tree” (of trained decision trees) with the “performance metric values 306 from data stream 318 and their associated KPI states 304” (with the aggregated log data and the aggregated performance indicator data)), wherein each of the plurality of decision trees includes a plurality of nodes represented by predicates (paragraphs 0054-0059 and 0069 teach each decision tree including nodes where “each sub-rule being a node that indicates a condition on a performance metric value”, such as specific operators including greater than (nodes represented by predicates), or terminal “KPI state”); 
determining a correlation score for a node in the plurality of decision trees (paragraph 0060 teaches “decision tree process 312 may calculate the probability values (determining a correlation score) for the final KPI state/endpoint leaf node (for a node in the plurality of decision trees)”, and further paragraph 0070 teaches “the device may assign a probability (correlation score) to each node in the decision tree”); 
based on the determined correlation score, extracting a rule for the node, wherein the rule is based on the predicate of the node (paragraphs 0069-0070 teach “a path in the decision tree may correspond to the evaluation of a rule that comprises any number of sub-rules” and “based on the total probability of traversing a path in the tree, predict the most likely KPI state”. Paragraph 0062 teaches from the predicted output probability (based on the determined correlation score), the “decision tree process 312 may notify proactive alert generator 314 of the predicted KPI state and/or the evaluated path/rule in the decision tree (extracting a rule for the node)” and to “determine whether an alert 320 is to be sent, proactive alert generator 314 may consider the sub-rules evaluated along the path of the decision tree (extracting a rule for the node), the probability of the predicted KPI state (based on the determined correlation score), and/or the predicated KPI state itself (wherein the rule is based on the predicate of the node)”; the predicated KPI state node taught in paragraphs 0054-0059 and 0069 to be operators (predicates).); and 
reporting the extracted rule (paragraphs 0059-0062 teach “Alert 320 may also include an indication of the performance metric values that led to the generated rule (extracted rule) and/or an indication of the predicted KPI (extracted rule)…[and] if the KPI state of “High” is predicted with a probability of 85%, proactive alert generator 314 may generate and send an alert 320 (reporting the extracted rule)”).

Udupi at least implies training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (see mappings above), however Liu teaches training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (sections 1, 2.1-2.2, and 4.4.2 teach collecting KPI data and KPI anomalies time series data for training a “random forest” model).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Liu’s teachings of collecting KPI and KPI anomaly time series data for random forest model training into Udupi’s teaching of using KPI and performance metrics for creating decision trees that include rules for reaching terminal node decisions in order to increase KPI anomaly detection time and accuracy (Liu, sections 1, 2.1-2.2, 4.4.2, and 8).

Regarding independent claim 10, Udupi teaches a system comprising: at least one processor; and memory storing instruction that, when executed by the at least one processor, cause the system to perform a set of operations comprising (paragraphs 0028-0032, 0043, and 0067 teach memory stored “instructions” that are executed by “one or more processors” for performing the embodiments of the disclosure): 
accessing log data, for a plurality of computing devices, for a defined period of time (paragraphs 0042 and 0048 teach gathering “observed performance metric values (log data) from the system” for “a given time period”, wherein paragraphs 0029 and 0046 teach the system being devices in a network (for a plurality of computing devices)); 
accessing performance indicator data, for the plurality of computing devices, for the defined period of time (paragraphs 0042 and 0046-0048 teach “aggregates values for a set of key performance indicators (KPIs) for a system the network to form a plurality of KPI states (accessing performance indicator data)” in “a given time period” for the “devices”, and associating the KPI states to the gathered “observed performance metric values from the system” for “a given time period”); 
training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (paragraphs 0035, 0042-0044, 0048, and 0051-0052 teach utilizing a “random forest”, well-known to include decision trees, and constructing each (training a random forest model…to generate a plurality) “machine learning-based decision tree” (of trained decision trees) with the “performance metric values 306 from data stream 318 and their associated KPI states 304” (with the aggregated log data and the aggregated performance indicator data)), wherein each of the plurality of decision trees includes a plurality of nodes represented by predicates (paragraphs 0054-0059 and 0069 teach each decision tree including nodes where “each sub-rule being a node that indicates a condition on a performance metric value”, such as specific operators including greater than (nodes represented by predicates), or terminal “KPI state”); 
determining a correlation score for a node in the plurality of decision trees (paragraph 0060 teaches “decision tree process 312 may calculate the probability values (determining a correlation score) for the final KPI state/endpoint leaf node (for a node in the plurality of decision trees)”, and further paragraph 0070 teaches “the device may assign a probability (correlation score) to each node in the decision tree”); 
based on the determined correlation score, extracting a rule for the node, wherein the rule is based on the predicate of the node (paragraphs 0069-0070 teach “a path in the decision tree may correspond to the evaluation of a rule that comprises any number of sub-rules” and “based on the total probability of traversing a path in the tree, predict the most likely KPI state”. Paragraph 0062 teaches from the predicted output probability (based on the determined correlation score), the “decision tree process 312 may notify proactive alert generator 314 of the predicted KPI state and/or the evaluated path/rule in the decision tree (extracting a rule for the node)” and to “determine whether an alert 320 is to be sent, proactive alert generator 314 may consider the sub-rules evaluated along the path of the decision tree (extracting a rule for the node), the probability of the predicted KPI state (based on the determined correlation score), and/or the predicated KPI state itself (wherein the rule is based on the predicate of the node)”; the predicated KPI state node taught in paragraphs 0054-0059 and 0069 to be operators (predicates).); 
triaging the rule based on previously extracted rules for a time period prior to the defined period of time, wherein triaging the rule includes triaging the rule into one or more of the following triage categories: new, regressed, known, or improved (paragraphs 0045, 0048, 0062, and 0073 teach generating a rule as mapped above from “a given time period” and evaluating the rule of an existing “set of rules” within a decision tree for giving a specific output (based on previously extracted rules for a time period prior to the defined period of time). Further, the “evaluated path/rule” is passed to an alert generator that includes it in an “alert” that includes “an indication of the performance metric values that led to the generated rule (triaging the rule includes triaging the rule into one or more of the following triage categories: new…known) and/or an indication of the predicted KPI”); and 
reporting the extracted rule and the triaged category for the rule (paragraphs 0059-0062 and 0073 teach evaluating a created or existing rule of a set of rules and passing it (reporting) to an alert generator for generating an “Alert (reporting) 320 [that] may also include an indication of the performance metric values that led to the generated rule (extracted rule and the triaged category for the rule) and/or an indication of the predicted KPI (extracted rule)…[and] if the KPI state of “High” is predicted with a probability of 85%, proactive alert generator 314 may generate and send an alert 320 (reporting the extracted rule)”).

Udupi at least implies training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (see mappings above), however Liu teaches training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (sections 1, 2.1-2.2, and 4.4.2 teach collecting KPI data and KPI anomalies time series data for training a “random forest” model).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Liu’s teachings of collecting KPI and KPI anomaly time series data for random forest model training into Udupi’s teaching of using KPI and performance metrics for creating decision trees that include rules for reaching terminal node decisions in order to increase KPI anomaly detection time and accuracy (Liu, sections 1, 2.1-2.2, 4.4.2, and 8).

Regarding independent claim 17, Udupi teaches a computer-implemented method comprising: 
accessing log data, for a plurality of computing devices, for a defined period of time (paragraphs 0042 and 0048 teach gathering “observed performance metric values (log data) from the system” for “a given time period”, wherein paragraphs 0029 and 0046 teach the system being devices in a network (for a plurality of computing devices)); 
accessing performance indicator data, for the plurality of computing devices, for the defined period of time (paragraphs 0042 and 0046-0048 teach “aggregates values for a set of key performance indicators (KPIs) for a system the network to form a plurality of KPI states (accessing performance indicator data)” in “a given time period” for the “devices”, and associating the KPI states to the gathered “observed performance metric values from the system” for “a given time period”); 
training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (paragraphs 0035, 0042-0044, 0048, and 0051-0052 teach utilizing a “random forest”, well-known to include decision trees, and constructing each (training a random forest model…to generate a plurality) “machine learning-based decision tree” (of trained decision trees) with the “performance metric values 306 from data stream 318 and their associated KPI states 304” (with the aggregated log data and the aggregated performance indicator data)), wherein each of the plurality of decision trees includes a plurality of nodes represented by predicates (paragraphs 0054-0059 and 0069 teach each decision tree including nodes where “each sub-rule being a node that indicates a condition on a performance metric value”, such as specific operators including greater than (nodes represented by predicates), or terminal “KPI state”); 
iterating through at least a subset of the nodes (paragraphs 0051-0060 and 0069 teach determining the rule values for each node (iterating through at least a subset of the nodes) of the plurality of tree nodes, where “each sub-rule being a node that indicates a condition on a performance metric value”, such as specific operators including greater than or terminal “KPI state”);
at each node of the subset of the nodes, determining a correlation score (paragraph 0060 teaches “decision tree process 312 may calculate the probability values (determining a correlation score) for the final KPI state/endpoint leaf node (at each node of the subset of the nodes)”, and further paragraph 0070 teaches “the device may assign a probability (determining a correlation score) to each node in the decision tree (at each node of the subset of the nodes)”); 
for each node having a correlation score greater than a predetermined threshold, extracting a rule for the node, to generate a set of extracted rules (paragraphs 0054-0060 and 0069-0070 teach “a path in the decision tree may correspond to the evaluation of a rule that comprises any number of sub-rules” and “based on the total probability of traversing a path in the tree, predict the most likely KPI state”; more specifically from the determined node probabilities (for each node having a correlation score) being greater than a set probability (greater than a predetermined threshold) and resulting in a “High” KPI state prediction. Paragraph 0062 teaches from the predicted output node probability (for each node having a correlation score greater than a predetermined threshold), the “decision tree process 312 may notify proactive alert generator 314 of the predicted KPI state and/or the evaluated path/rule in the decision tree (extracting a rule for the node)” and to “determine whether an alert 320 is to be sent, proactive alert generator 314 may consider the sub-rules evaluated along the path of the decision tree (extracting a rule for the node, to generate a set of extracted rules), the probability of the predicted KPI state (for each node having a correlation score greater than a predetermined threshold), and/or the predicated KPI state itself (wherein the rule is based on the predicate of the node)”.); and 
reporting the set of extracted rules and the determined correlation score for each of the extracted rules (paragraphs 0059-0062 teach for a rule of the plurality of rules, including multiple sub-rules, generating an “Alert 320 [that] may also include an indication of the performance metric values that led to the generated rule (extracted rule) and/or an indication of the predicted KPI (extracted rule/correlation score)…[and] if the KPI state of “High” is predicted with a probability of 85% (and the determined correlation score for each of the extracted rules), proactive alert generator 314 may generate and send an alert 320 (reporting the set of extracted rules)”).

Udupi at least implies training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (see mappings above), however Liu teaches training a random forest model with the aggregated log data and the aggregated performance indicator data to generate a plurality of trained decision trees (sections 1, 2.1-2.2, and 4.4.2 teach collecting KPI data and KPI anomalies time series data for training a “random forest” model).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Liu’s teachings of collecting KPI and KPI anomaly time series data for random forest model training into Udupi’s teaching of using KPI and performance metrics for creating decision trees that include rules for reaching terminal node decisions in order to increase KPI anomaly detection time and accuracy (Liu, sections 1, 2.1-2.2, 4.4.2, and 8).

Regarding claims 2, 11, and 18, the combination of Udupi and Liu teach all the claim limitations of claims 1,10, and 17; and further teach wherein determining the correlation score for the node in the plurality of decision trees comprises:
determining first performance indicator data for when the predicate of the node is true (paragraphs 0054-0062 teach “sub-rules” being decision tree nodes, wherein a node includes the condition that the input data must be greater than a set probability value (determining first performance indicator data) in order for the sub-rule to be true (for when the predicate of the node is true) on a full path/rule of a KPI state prediction); 
determining second performance indicator data for when the predicate of the node is false (paragraphs 0054-0062 teach “sub-rules” being decision tree nodes, wherein a node includes the condition that the input data must be greater than a set probability value (determining second performance indicator data), otherwise the sub-rule will be false (for when the predicate of the node is false) on a full path/rule of a KPI state prediction); and 
determining a difference between the first performance indicator data and the second performance indicator data, wherein the determined correlation score for the node is based on the determined difference between the first difference between the first performance indicator data and the second performance indicator data (paragraphs 0054-0062 and 0070 teach “decision tree process 312 may calculate the probability values (determining a correlation score) for the final KPI state/endpoint leaf node (for the node)” based on historical data of predicted KPI states and rules for determining probability values of the nodes ([based on] determining a difference between the first performance indicator data and the second performance indicator data).).
Udupi at least implies determining a difference between the first performance indicator data and the second performance indicator data (see mappings above), however Liu teaches determining a difference between the first performance indicator data and the second performance indicator data (sections 4.4.2 and 5.2 teaches determining a “Diff” including “anomaly severities using the differences between the current point and the point of last slot” for the random forest utilization).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Liu’s teachings of collecting KPI and KPI anomaly time series data and subsets of the data and differences for random forest model training into Udupi’s teaching of using KPI and performance metrics for creating decision trees that include rules for reaching terminal node decisions in order to increase KPI anomaly detection time and accuracy (Liu, sections 4.4.2, 5.2, and 8).

Regarding claim 3, the combination of Udupi and Liu teach all the claim limitations of claim 1 above; and further teach further comprising triaging the rule based on previously extracted rules for a time period prior to the defined period of time (Udupi, paragraphs 0045, 0048, 0062, and 0073 teach generating a rule as mapped above from “a given time period” and evaluating the rule of an existing “set of rules” within a decision tree for giving a specific output (based on previously extracted rules for a time period prior to the defined period of time). Further, the “evaluated path/rule” is passed to an alert generator that includes it in an “alert” that includes “an indication of the performance metric values that led to the generated rule (triaging the rule) and/or an indication of the predicted KPI”).

Regarding claim 4, the combination of Udupi and Liu teach all the claim limitations of claim 3 above; and further teach wherein triaging the rule includes triaging the rule into one or more of the following triage categories: new, regressed, known, or improved (Udupi, paragraphs 0045, 0048, 0062, and 0073 teach generating a rule as mapped above from “a given time period” and evaluating the rule of an existing “set of rules” within a decision tree for giving a specific output. Further, the “evaluated path/rule” is passed to an alert generator that includes it in an “alert” that includes “an indication of the performance metric values that led to the generated rule (triaging the rule includes triaging the rule into one or more of the following triage categories: new…known) and/or an indication of the predicted KPI”).

Claim 20 is similarly rejected and refer to claims 3-4 for further analysis.

Regarding claims 5 and 12, the combination of Udupi and Liu teach all the claim limitations of claims 1 and 10; and further teach further comprising receiving a selection of features of the log data for which the random forest model is to be trained, and wherein the random forest model is trained based on a subset of the log data corresponding to the selected features (Udupi, paragraphs 0034-0035, 0042-0044, 0048, and 0051-0052 teach utilizing a “random forest”, well-known to include decision trees, and constructing each (training a random forest model) “machine learning-based decision tree” with the “performance metric values 306 from data stream 318 and their associated KPI states 304” (receiving a selection of features of the log data for which the random forest model is to be trained) and/or “training data may include sample performance metric values from the monitored system that are considered ‘normal.’” (random forest model is trained based on a subset of the log data corresponding to the selected features)).
Udupi at least implies further comprising receiving a selection of features of the log data for which the random forest model is to be trained, and wherein the random forest model is trained based on a subset of the log data corresponding to the selected features (see mappings above), however Liu teaches further comprising receiving a selection of features of the log data for which the random forest model is to be trained, and wherein the random forest model is trained based on a subset of the log data corresponding to the selected features (sections 1, 2.1-2.2, and 4.4.2 teach collecting KPI data and KPI anomalies time series data and “subsets sampled from the original training set” for training a “random forest” model).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Liu’s teachings of collecting KPI and KPI anomaly time series data and subsets of the data for random forest model training into Udupi’s teaching of using KPI and performance metrics for creating decision trees that include rules for reaching terminal node decisions in order to increase KPI anomaly detection time and accuracy (Liu, sections 1, 2.1-2.2, 4.4.2, and 8).

Regarding claims 6 and 14, the combination of Udupi and Liu teach all the claim limitations of claims 1 and 10; and further teach further comprising sampling the aggregated log data, and wherein the random forest model is trained based on the sampled aggregated log data (Udupi, paragraphs 0034-0035, 0042-0044, 0048, 0051-0052, and 0068 teach utilizing a “random forest”, well-known to include decision trees, and constructing each (training a random forest model) “machine learning-based decision tree” with the “performance metric values 306 from data stream 318 and their associated KPI states 304” from “a given time period” (sampling the aggregated log data, and wherein the random forest model is trained based on the sampled aggregated log data) and/or “training data may include sample performance metric values from the monitored system that are considered ‘normal.’” (sampling the aggregated log data, and wherein the random forest model is trained based on the sampled aggregated log data)).
Udupi at least implies further comprising sampling the aggregated log data, and wherein the random forest model is trained based on the sampled aggregated log data (see mappings above), however Liu teaches further comprising sampling the aggregated log data, and wherein the random forest model is trained based on the sampled aggregated log data (sections 1, 2.1-2.2, and 4.4.2 teach collecting KPI data and KPI anomalies time series data and converting the data into “features” and using “subsets sampled from the original training set” (sampling the aggregated log data) for training a “random forest” model on the “features and the labels” (random forest model is trained based on the sampled aggregated log data)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Liu’s teachings of collecting KPI and KPI anomaly time series data and subsets of the data for random forest model training into Udupi’s teaching of using KPI and performance metrics for creating decision trees that include rules for reaching terminal node decisions in order to increase KPI anomaly detection time and accuracy (Liu, sections 1, 2.1-2.2, 4.4.2, and 8).

Regarding claims 7, 15, and 19, the combination of Udupi and Liu teach all the claim limitations of claims 1,10, and 17, and further teach wherein reporting the extracted rule comprises generating an electronic communication that includes: the extracted rule; the correlation score for the extracted rule; and a selectable query option configured to, upon selection, automatically generate and execute a query of the aggregated log data based on the extracted rule (Udupi, paragraph 0062 teaches “generate an alert 320 that can be sent to a local or remote user interface (e.g., via the network) (generating an electronic communication) and/or to a supervisory device in charge of the monitored system (e.g., to make automatic changes to the system) (selectable query option configured to, upon selection, automatically generate and execute a query of the aggregated log data based on the extracted rule). Alert 320 may also include an indication of the performance metric values that led to the generated rule (includes: the extracted rule) and/or an indication of the predicted KPI (correlation score for the extracted rule)” and considered “sub-rules” (set of rules), wherein the “KPI state of ‘High’ is predicted with a probability of 85% (correlation score for the extracted rule)”. Further, paragraph 0071 teaches “the device may send the alert to a local or remote user interface, to alert a human administrator. In further cases, the device may send the alert to a supervisory device of the system and/or to the system itself, to cause the performance of one or more automatic mitigation actions (selectable query option configured to, upon selection, automatically generate and execute a query of the aggregated log data based on the extracted rule).”).

Regarding claim 8, the combination of Udupi and Liu teach all the claim limitations of claim 1 above; and further teach further comprising converting the trained random forest model into a text-based set of decision tree objects corresponding to the plurality of decision trees (Udupi, paragraphs 0030-0031, 0035, 0050, 0061, and claims 10 and 19 teach program instructions used for generating and storing decision trees as code (converting the trained random forest model into a text-based set of decision tree objects corresponding to the plurality of decision trees) and being executed on a processor for predicting KPI states of inputted data).

Regarding claim 9, the combination of Udupi and Liu teach all the claim limitations of claim 1 above; and further teach wherein the extracted rule includes: a correlated predicate that includes the predicate of the node; and a scope predicate that includes the predicate of each intervening node between the node and a root node of the decision tree of the node (Udupi, paragraphs 0044, 0057-0062 and 0069-0070 teach “the constructed tree from the root node to a given leaf node to obtain the complete rule chain of the path, with each sub-rule being a node that indicates a condition on a performance metric value”, such as specific sub-rule operators including greater than (scope predicate that includes the predicate of each intervening node between the node and a root node of the decision tree of the node), or terminal “KPI state” node when the predefined condition is met (correlated predicate that includes the predicate of the node); and further the evaluated rule included in the “alert” includes the “sub-rules evaluated along the path of the decision tree” (extracted rule includes)).

Regarding claim 13, the combination of Udupi and Liu teach all the claim limitations of claim 12 above; and further teach wherein the predicate is based on one of the selected features (Udupi, paragraphs 0054-0059 and 0069 teach each decision tree including nodes where “each sub-rule being a node that indicates a condition on a performance metric value” (predicate is based on one of the selected features), such as specific operators including greater than (predicate), or terminal “KPI state”).

Regarding claim 16, the combination of Udupi and Liu teach all the claim limitations of claim 10 above; and further teach wherein the operations further comprise: generating a performance impact for the extracted rule based on the correlation score and a number of requests that satisfy the predicate of the node; and wherein reporting the extracted rule includes reporting the performance impact for the extracted rule (Udupi, paragraphs 0054-0062 teach based on the decision tree path/rule, “the KPI state of ‘High’ (generating a performance impact for the extracted rule) is predicted with a probability of 85%” from the node probabilities (based on the correlation score) and conditions met in the node operators (and a number of requests that satisfy the predicate of the node). Further, the generated “alert” is taught to include the predicted KPI state of “High” and the associated value as mapped above (reporting the extracted rule includes reporting the performance impact for the extracted rule)).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Perazolo et al (US Pub 20080010231) teaches decision trees including rules and predicates, wherein each rule is a leaf of the decision tree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123